Case: 16-60735      Document: 00514116724         Page: 1    Date Filed: 08/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-60735                                   FILED
                                  Summary Calendar                           August 15, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLA WILSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:09-CR-1-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Carla Wilson appeals the 12-month prison term imposed on the
revocation of her second term of supervised release on her guilty plea
conviction for money laundering. See 18 U.S.C. § 3583(e). We affirm.
       Pretermitting the standard of review, because Wilson cannot prevail
under any standard, we conclude that there is no merit to her claim that the
district court violated her due process rights by failing to disclose to her the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60735    Document: 00514116724     Page: 2   Date Filed: 08/15/2017


                                 No. 16-60735

contents of a confidential report by the probation office. See United States v.
Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008); see also United States v. Puckett,
556 U.S. 129, 134, 135 (2009); United States v. Sierra-Hernandez, 192 F.3d 501,
503 (5th Cir. 1999). Our review of the record convinces us that the district
court selected Wilson’s sentence before the report was prepared, although the
sentence was not announced until after the report’s preparation, and that the
sentence was based on her pre-revocation violations only.         Also, we are
unpersuaded by Wilson’s contention that the district court deferred sentencing
so that it could consider her post-revocation conduct; the delay was granted
solely so that Wilson might be available to assist her daughter, who was about
to give birth.   Thus, Wilson’s sentence is not “based upon erroneous and
material information” and does not violate due process.        United States v.
Tobias, 662 F.2d 381, 388 (5th Cir. 1981).
      Again pretermitting the standard of review, because Wilson cannot
prevail under the plain error standard or under the less restrictive plainly
unreasonable standard ordinarily applicable to revocation sentences, we reject
her claim that the revocation sentence is unreasonable. See Rodriguez, 523
F.3d at 525; see also Puckett, 556 U.S. at 134; United States v. Miller, 634 F.3d
841, 843 (5th Cir. 2011). Wilson’s 12-month sentence, although exceeding the
guidelines policy statement range, is below the 24-month statutory maximum
and thus legal. See United States v. McKinney, 520 F.3d 425, 427 (5th Cir.
2008). We routinely uphold revocation sentences above the advisory range but
within the statutory maximum. See United States v. Whitelaw, 580 F.3d 256,
265 (5th Cir. 2009). In view of Wilson’s multiple violations of supervised
release, we discern no infirmity in the sentence and therefore do not disturb it.
See Miller, 634 F.3d at 843.
      AFFIRMED.



                                       2